Citation Nr: 1618783	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  05-17 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a medically-unexplained chronic multisymptom illness, to include chronic fatigue syndrome.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1989 and from December 1990 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the New York, New York RO.

In December 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  In March 2010, the case was remanded by the Board for further evidentiary development of the issues on appeal.  

In a September 2014 rating decision, the Veteran was granted entitlement to service connection for major depressive disorder claimed as posttraumatic stress disorder (PTSD), effective June 25, 2001, with a 70 percent evaluation.  The rating decision stated that this was an award of all benefits sought on appeal and the appeal was therefore considered satisfied in full.  The Veteran has not submitted any disagreement with this rating.  Although the rating decision indicated that service connection for PTSD was not warranted because the Veteran had not been clinically diagnosed with this specific diagnosis, the Board finds that this constitutes a full grant of service connection for all psychiatric symptoms encompassed by the Veteran's claim, there is no remaining psychiatric symptomatology still on appeal, and the issue is resolved.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 38 C.F.R. § 4.14 (2015); Amberman v. Shinseki, 570 F.3d 1377, 1380-1381 (Fed. Cir. 2009) ("It is the veteran's overall disability that is relevant, not the name of the causative disorder or disorders.").

The Board also notes that the Veteran's claim for fatigue, memory loss, and sluggishness, which was previously characterized as a claim for chronic fatigue syndrome, has now been expanded to include any medically-unexplained chronic multisymptom illness, as her VA treatment records show that she has also been diagnosed with fibromyalgia.  See Clemons, 23 Vet. App. 1; 38 C.F.R. § 3.317(a)(2)(i) (2015).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss and bilateral knee conditions have been raised by the record and were referred to the Agency of Original Jurisdiction (AOJ) in the March 2010 Board remand.  They do not appear to have been yet adjudicated; therefore, they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a respiratory disorder and to medically-unexplained chronic multisymptom illness, to include chronic fatigue syndrome, and to nonservice-connected disability pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Mild acne was noted on entry into service. 

2.  There was no increase in the severity of the Veteran's acne during service.

3.  The weight of the competent and probative medical evidence attributes the Veteran's skin disorder symptoms to a clinical diagnosis; the Veteran has not been found to have an undiagnosed illness or a current diagnosis of any other skin disorder which has been shown to be related to her active service.


CONCLUSION OF LAW

A preexisting skin disorder was noted at entry into service and was not aggravated by service; service connection for a skin disorder, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in April 2010, and the case was readjudicated in September 2014.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining fully adequate and up-to-date VA examinations and opinions, has been accomplished for the claim for service connection for a skin disorder, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the December 2007 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In March 2010, the issue was remanded in order to provide the Veteran with adequate VCAA notice, to request records from the Social Security Administration, and to afford the Veteran a VA skin disorder examination.  Proper VCAA notice was issued in April 2010, and a negative response was received from the Social Security Administration in July 2010.  A VA examination was held in October 2010, and this examination report, together with a December 2010 addendum provided by the examiner, is adequate to decide the claim because, as shown below, it was based upon consideration of the Veteran's medical history, including lay assertions, and provides adequate rationale for its conclusions.  All newly added evidence was associated with the claims file and reviewed prior to the issuance of the September 2014 Supplemental Statement of the Case.  The Board therefore finds that there has been substantial compliance with the remand directives pertaining to the issue decided at this time.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issue of entitlement to service connection for a skin disorder may be considered on the merits at this time.

II.  Skin Disorder

The Veteran contends that she has a skin disorder which was either first incurred during her active duty service or which is an aggravation of a skin disorder which preexisted service.  The Veteran testified in December 2007 that she first noticed a sporadic, red, bumpy, and itchy rash on her neck, chest, and arms in 1997 or 1998.  Board Hearing Transcript 11-13.  

The Veteran wrote in January 2002 correspondence that portions of her arm, neck, and face sporadically break out into red bumps.  June 2005 correspondence indicated that she was able to control the slight acne that had appeared on her face prior to her Persian Gulf service, but that after she returned she had sporadic outbreaks of red welts which did not respond to treatment.  The Veteran's partner submitted a June 2010 letter indicating that over the previous 8 years, he had witnessed her "inexplicable rashes."  The Veteran's brother also submitted a statement in May 2010 that she had complained of unexplained rashes on her face, neck, arms, and back after returning from the Gulf War.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, however, mild acne was noted on the Veteran's March 1989 and March 1990 entrance examinations which preceded both of her periods of active service.  The Board therefore finds that this does constitute a noting of a defect, infirmity, or disorder relating to an acne skin disorder on the entrance examination and which preexisted the Veteran's active service.

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting skin disorder was aggravated by her service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (A preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).

After reviewing the evidence of record, the Board finds that the evidence indicates that the Veteran's preexisting acne skin disorder did not undergo an increase in severity during service, nor has any subsequent post-service medical evidence shown an increase in severity since service.  Furthermore, there is no competent and probative medical evidence which indicates that the Veteran's acne was aggravated by service.

The only competent and probative medical opinion addressing this question is the report following an October 2010 VA examination by a physician who performed an in-person examination of the Veteran.  The Veteran reported having a hive-like rash while in service on her neck, chest, and upper arms, which has remained intermittent.  Physical examination found erythematous papules on the anterior neck, and the examiner diagnosed the Veteran with acne.  After reviewing the claims file, the examiner provided a December 2010 addendum in which she stated that the Veteran's preexisting acne did not undergo an increase in severity during either period of her active duty service.  She wrote that the Veteran had mild acne when she enlisted and currently had mild acne, and therefore there was no worsening of the acne during military service.  This opinion was based on a review of all evidence of record and contains adequate rationale for its findings based on an accurate characterization of the evidence, and it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The Board finds that this medical opinion is consistent with the other medical evidence of record, which also fails to show any worsening of the Veteran's mild acne disorder.

The Veteran was treated in service in August 1989 for itching on the neck and face and was given a diagnosis of mild acne.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Furthermore, the condition was again noted to be "mild" at that time, which shows that a temporary flare up had occurred, but not one of worsening severity.  There are no subsequent indications of any skin problems in the Veteran's service treatment records, and a July 1994 National Guard examination noted that the skin was normal.  

The Veteran's VA treatment records show occasional complaints of a rash or bumps on her face, neck, and upper chest.  In October 2001, the Veteran reported having a rash on her face for a few years.  She reported that she had developed a rash in the Gulf War that was now exacerbated.  The next day she reported some remission of the rash which occurred on her neck and body with erythematous pustules and/or patch and which had been occurring since the Gulf War, were mildly itchy, and were not precipitated by stress or sun.  A dermatology resident observed that the Veteran had folic-based pap and pustules especially over the beard area and diagnosed the Veteran with acne/pseudofolliculitis barbae (PFB).  A November 2001 dermatology clinic follow-up found faint erythema on the neck and upper chest and folic-based pap and pustules, especially over the chin area.  She was diagnosed with acne/PFB and possible allergic contact dermatitis on the neck under an area where gold chains were worn.  The Veteran received further treatment for papules on the face and neck diagnosed as acne in December 2001 and March 2002.  She also complained of mild skin rash especially when hot in January 2003.  Physical examination found acne lesions with mild erythema on the face.  She was diagnosed with acne, some infected.

The Board finds that this treatment is consistent with the December 2010 VA examiner's findings and the continued diagnosis of mild acne.  

The only other evidence on this question consists of the statements of the Veteran.  She has provided written statements and testimony that she believes her acne skin disorder became more severe after her active service.  The Board accepts that the Veteran may sincerely believe that her acne was aggravated by serving in the Persian Gulf; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to a complex medical question such as whether a preexisting skin disorder has permanently worsened in severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is competent to report on her symptoms as she observes them, and the Board has considered her testimony regarding having intermittent outbreaks of red bumps which are itchy and bothersome, these symptoms are consistent with the continued diagnosis of acne.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran has testified regarding the clinical severity of this disorder, however, her contentions are outweighed by the more probative medical evidence of record, that of the October 2010 examination report and the December 2010 addendum.

The Board has considered whether service connection for any other skin disability may be warranted on a direct basis.  See Fagan, 573 F.3d at 1287.  While the Veteran's VA treatment records note possible contact dermatitis in relation to erythema under an area of gold chains and PFB, she was never clearly diagnosed with any alternate chronic skin disorder, and the Veteran's primary diagnosis throughout her treatment records is consistently acne.  The VA examiner stated in the October 2010 examination report and December 2010 addendum that the Veteran had a diagnosis of acne and that none of her skin complaints were separate from (and unrelated to) her diagnosed skin condition.  The Board therefore finds that all of the Veteran's symptoms are contemplated in the diagnosis of acne, and there is furthermore no medical evidence indicating that the Veteran has a separate diagnosis of any other skin disorder which has been causally related to her active duty service.  Thus, service connection for a skin disability on a direct basis is not warranted.

The Board has also considered whether service connection for a skin disorder resulting from an undiagnosed illness may be warranted.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, which includes an undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  While the Veteran did serve in the Persian Gulf during this time, because the Veteran has been given a diagnosis for her symptoms, and this diagnosis preexisted her service in the Persian Gulf, this regulation does not apply, and service connection cannot be awarded on this basis. 

The evidence thus weighs against a finding that there was an increase in severity of the Veteran's preexisting acne disorder, the presumption of aggravation is thus not for application, and therefore the most probative evidence of record reflects that there was no aggravation of the Veteran's preexisting skin disorder by service.  The weight of the probative evidence also does not show that any skin disorder was directly incurred in or related to the Veteran's active duty service, and the Veteran does not have an undiagnosed illness manifested by skin disorder symptoms for which service connection can be granted under 38 C.F.R. § 3.317.  Entitlement to service connection for a skin disorder is therefore not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.


REMAND

I.  Respiratory Disorder

The Veteran contends that she has a chronic respiratory disorder which was caused by exposure to toxins while serving in the Persian Gulf.  The Veteran testified in December 2007 that she was stationed in Saudi Arabia from December 1990 to April 1991 near burning oil fields that would burn her throat, cause difficulty breathing, including shortness of breath, and led to spitting up mucus and blood.  Board Hearing Transcript 3-4, 8.  The Veteran submitted statements in September 2003 and June 2005 describing how she gets congestion and "thick mucousy sputum" which prevents her from breathing normally.  The Veteran's partner submitted a letter in June 2010 indicating that he had witnessed her difficulties with respiration during the last 8 years, and her brother submitted a statement indicating that after returning from the Gulf War she complained that her sinuses were continually bothering her.

The Veteran attended a VA examination in June 2004 at which she was diagnosed with asthma.  The Veteran also attended a VA examination in October 2010 where she was diagnosed with mild intermittent bronchial asthma, but the examiner found that it was not at least as likely as not related to her active service.

While the October VA examination report provided an opinion indicating that the Veteran's asthma is not related to her active service, this diagnosis does not take into account the Veteran's repeated complaints relating to chronic congestion, her history of sinusitis and allergic rhinitis, and the VA treatment records which show that the Veteran was diagnosed with chronic sinusitis in November 2003 and that she reported longstanding sinus congestion treated with nasal steroids in August 2005.

The Board finds that the Veteran has clearly intended her claim to encompass the symptoms of nasal congestion and the diagnosis of chronic sinusitis, and these symptoms and any potentially related diagnoses must be considered when evaluating whether the Veteran has, or has had at any time during the period on appeal, a chronic sinus disorder which is related to her active service.  See Clemons, 23 Vet. App. at 4-5; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and describes the disability in sufficient detail so the Board's evaluation is a fully informed one).

The Board furthermore notes that the October 2010 VA examiner provided as her rationale for finding that the Veteran's asthma was not related to her service only the fact that her asthma was diagnosed many years after service.  The examiner did not appear to take into consideration the Veteran's lay statements asserting that she began experiencing difficulty breathing while still in service or the statement from her brother indicating that she complained of sinus problems immediately after returning from the Persian Gulf.  See Layno, 6 Vet. App. at 470 (A layperson is competent to report on the onset and continuity of current symptomatology.).  This issue must therefore be remanded for a new VA examination that takes the Veteran's entire medical history and assertions under consideration and which addresses whether she has any chronic respiratory or sinus disorder related to her active service.

II.  Medically-Unexplained Chronic Multisymptom Illness

The Veteran also claims entitlement to service connection for a chronic multisymptom illness manifested by fatigue, sluggishness, memory loss, inability to focus, and unexplained body aches.  At the December 2007 Board hearing, the Veteran stated that when she came back from Saudi Arabia she was very tired and could no longer run or be active the way she used to be.  Board Hearing Transcript 14.  She stated that her treating physician was not able to tell her anything more about these symptoms and that she self-treats the condition by trying to rest and sleep more.  Id.

At a June 2004 VA examination, the Veteran reported symptoms of sleep disturbance and migratory joint pain, but the examiner concluded that she did not meet the diagnostic criteria for chronic fatigue syndrome.  The October 2010 VA examiner also found that the Veteran did not have chronic fatigue syndrome, but that her symptoms were attributed to major depressive disorder.

While the evidence shows that the Veteran does not have a current diagnosis of chronic fatigue syndrome, her VA treatment records show that she may have a current diagnosis of fibromyalgia.  A September 2005 rheumatology examination evaluated the Veteran's multiple joint discomfort.  Physical examination found multiple trigger points, and noted the Veteran's fatigue.  She was diagnosed with chronic myalgias most likely due to underlying fibromyalgia.  A September 2005 rheumatology specialist noted that the Veteran had widespread pain, poor sleep, and fatigue for 10 years, and found that the Veteran likely had fibromyalgia.

The Board finds that this alternate diagnosis encompasses the same symptoms initially claimed by the Veteran and also may qualify as a medically-unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2)(i)(B).

The Board therefore finds that this issue must be remanded in order to afford the Veteran a new VA examination that considers the entirety of her medical history, including her complaints and treatment related to possible fibromyalgia, and to determine whether she has, or has had at any time during the period on appeal, a medically-unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); see also See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

III.  Nonservice-Connected Pension

The issue of entitlement to nonservice-connected disability pension was remanded by the Board in March 2010 so that the AOJ could issue a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  It does not appear that a Statement of the Case has yet been issued on this matter, nor did the Veteran receive any type of notice regarding the status of this claim; the issue must therefore be remanded for this step to be completed.  See 38 C.F.R. § 19.29 (2015); Stegall, 11 Vet. App. 268.  The Board acknowledges that in a September 2014 rating decision, the Veteran was granted entitlement to service connection for depressive disorder with a 70 percent evaluation.  While this likely renders the Veteran's current income in excess of the applicable maximum allowable pension rate specified at 38 C.F.R. § 3.23 (2015), nevertheless, the AOJ is reminded that the Veteran is still entitled to proper notification regarding the status of her claim and the reasons why she may or may not be eligible for pension benefits.

IV.  Treatment Records

Lastly, the record indicates that the Veteran receives current medical treatment at the Brooklyn Campus of the VA New York Harbor Healthcare System.  The record currently contains treatment records dating up to December 2010; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records, to include from the Brooklyn Campus of the VA New York Harbor Healthcare System, since December 2010.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her respiratory condition.  The examiner must be provided access to all records in Virtual VA and VBMS and review all relevant records.  Following examination, the examiner should address the following:

(a) Identify all current diagnoses pertaining to a respiratory or sinus disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please specifically discuss the November 2003 diagnosis of chronic sinusitis and the noted history of allergic rhinitis.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is causally related to the Veteran's periods of active service?  Please discuss the Veteran's statements indicating that she was stationed in Saudi Arabia near burning oil fields and that she first experienced difficulty breathing, shortness of breath, throat burning, and increased congestion while still in service.

(c) Are any of the Veteran's respiratory complaints separate from (and unrelated to) a diagnosed respiratory condition?  Be sure to address all of the Veteran's asserted symptoms.

(d) If any symptoms are unrelated to a diagnosed respiratory condition, then is it at least as likely as not that they are symptoms of an undiagnosed illness?

It is noted that the Veteran is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  

Complete rationales must be provided.  If the examiner determines that he/she cannot provide an opinion on any of the questions above without resorting to speculation, the examiner must explain why, identifying precisely what facts could not be determined.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current medically-unexplained chronic multisymptom illness.  The examiner must be provided access to all records in Virtual VA and VBMS and review all relevant records.  Following examination, the examiner should address the following:

(a) Does the Veteran have a current diagnosis of chronic fatigue syndrome or fibromyalgia?  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please specifically discuss the September 2005 treatment for fibromyalgia.

(b) If the Veteran does not have a diagnosis of chronic fatigue syndrome or fibromyalgia, please discuss whether the Veteran's symptoms of fatigue, sluggishness, body aches, inability to focus, and memory loss can be attributed to any other clinical diagnosis.  If no other clinical diagnosis is found, are these symptoms due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War?  

(c) If the claimed symptoms are attributable to a known clinical diagnosis, then is it at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder is causally related to the appellant's periods of active service?  Please discuss the Veteran's assertions that she was exposed to burning oil fields while stationed in Saudi Arabia and that her fatigue first had its onset when she returned from active duty service.

It is noted that the Veteran is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).

Complete rationales must be provided.  If the examiner determines that he/she cannot provide an opinion on any of the questions above without resorting to speculation, the examiner must explain why, identifying precisely what facts could not be determined.

4.  After the examination reports have been completed, if either requested medical opinion does not specifically address the questions listed above, the opinion must be returned to the examiner for full compliance with the remand instructions.

5.  Readjudicate the claims of service connection.  If any claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

6.  Readjudicate the claim of entitlement to nonservice-connected disability pension.  If the decision does not result in a grant of benefits sought, issue a Statement of the Case.  The Board notes that even if it is found that the Veteran's income from her current compensation benefits renders her ineligible for a nonservice-connected disability pension, she must be notified of this fact with a full explanation of the relevant eligibility criteria.  The Veteran should be advised of her appeal rights.  If an appeal is perfected, the issue should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


